Pacific Clean Water Technologies, Inc. 650 North Rose Drive #607 Plaentia, CA 92870 February 21, 2013 Craig Slivka SECURITIES AND EXCHANGE COMMISSION treet, NE Washington, DC 20549 Re:Unseen Solar, Inc. (New Name:Pacific Clean Water Technologies, Inc.) Form 10-K A/2 Filed February 20, 2013 Dear Mr.Slivka: Please be advised that the above referenced Form 10-K (Amendment #2) was inadvertently filed with Financial Statements and Notes for the wrong company. We are requesting that the filing be immediately removed so that we can post the correct filing. Should you have any comments or questions, please do not hesitate to contact the undersigned. Pacific Clean Water Technologies, Inc. /s/ Phillip E. Koehnk, Esq. Phillip E. Koehnke, Esq. Company Counsel
